DETAILED ACTION
Claims 1-13 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2017/0093967 to Grosz hereinafter “Grosz”.

As to Claim 1, Grosz discloses a method for connecting users in a community for a common activity, wherein each user is associated with at least one user characteristic, wherein each activity is associated with at least one activity characteristic, the method comprising: 
receiving a post about the activity on the mobile application from a first user (Paragraph [0012] of Grosz discloses enabling the profiled person to create a group activity in the system.  Paragraph [0095] of Grosz discloses a smart phone); 
matching the activity characteristic with at least one user characteristic of one or more other users in the community to identify the common activity (Paragraph [0012] of Grosz discloses defining at least characteristics desired of the other persons by the first person to engage in the created group activity, using the characteristics desired of the other persons as search criteria to search for and match other persons to the created group activity); 
sending a notification to a mobile device of the one or more other users about the common activity (Paragraph [0012] of Grosz discloses inviting some or all of the matched persons to participate in the group activity); and 
receiving a response to the notification from the mobile device of the one or more other users, wherein the response includes communicating an intent to join the common activity (Paragraph [0013] of Grosz discloses individual ones of other persons invited to a group activity accept the invitation to join the activity). 

As to Claim 2, Grosz discloses the method of claim 1 wherein the community is an academic institution (Paragraph [0450] of Grosz discloses wherein the attributes are one or more attributes selected from the group consisting of school attended). 

As to Claim 3, Grosz discloses the method of claim 1 wherein the at least one user characteristic is based on a user profile (Paragraph [0012] of Grosz discloses creating a profile . 

As to Claim 4, Grosz discloses the method of claim 1 wherein the at least one user characteristic further comprises a search query (Paragraph [0123] of Grosz discloses recorded data from any activity searches submitted by candidate users). 

As to Claim 5, Grosz discloses the method of claim 1 wherein the sending the notification comprises sending a private message, posting a message on an electronic message board provided, or both (Paragraph [0113] of Grosz discloses Notifications may be sent in the form of emails, text messages, postings, voice calls, etc). 

As to Claim 6, Grosz discloses the method of claim 1 wherein the receiving the response is based on at least one of a swipe gesture, a tap gesture, sending a private message, posting a message on an electronic message board, or combinations thereof by the one or more other users (Paragraph [0429] of Grosz discloses The Web document may contain interactive indicia that allow a user to sign up to participate in the activity through the Web document). 

As to Claim 7, Grosz discloses a non-transitory machine readable medium storing instructions which when executed by a machine cause the machine to: 
post a message about an activity by users in a community (Paragraph [0012] of Grosz discloses enabling the profiled person to create a group activity in the system), 
wherein the activity is associated with activity characteristics, and each user is associated with user characteristics (Paragraph [0012] of Grosz discloses defining at least characteristics desired of the other persons by the first person to engage in the created group activity, using the characteristics desired of the other persons as search criteria to search for and match other persons to the created group activity); 
match the activity characteristics with user characteristics to identify a common activity among users (Paragraph [0012] of Grosz discloses defining at least characteristics desired of the other persons by the first person to engage in the created group activity, using the characteristics desired of the other persons as search criteria to search for and match other persons to the created group activity); 
send notification to users associated with the user characteristics about the common activity (Paragraph [0012] of Grosz discloses inviting some or all of the matched persons to participate in the group activity); and 
receive an indication from the users to join or reject the common activity (Paragraph [0013] of Grosz discloses individual ones of other persons invited to a group activity accept the invitation to join the activity). 

As to Claim 8, Grosz discloses a system for connecting users in a community for a common activity, wherein each user is associated with at least one user characteristic, and the activity is associated with at least one activity characteristic, the system comprising providing a non-transitory machine readable medium storing instructions which when executed by a machine cause the machine to: 
allow users to post a message about the activity (Paragraph [0012] of Grosz discloses enabling the profiled person to create a group activity in the system); 
match the activity characteristics with user characteristics to identify the common activity (Paragraph [0012] of Grosz discloses defining at least characteristics desired of the other persons by the first person to engage in the created group activity, using the characteristics desired of the other persons as search criteria to search for and match other persons to the created group activity); 
send notification to users associated with the user characteristics about the common activity (Paragraph [0012] of Grosz discloses inviting some or all of the matched persons to participate in the group activity); and 
receive an indication from the users to join or reject the common activity (Paragraph [0013] of Grosz discloses individual ones of other persons invited to a group activity accept the invitation to join the activity). 

As to Claim 9, Grosz discloses the system of claim 8 wherein the community is an academic institution (Paragraph [0450] of Grosz discloses wherein the attributes are one or more attributes selected from the group consisting of school attended). 

As to Claim 10, Grosz discloses the system of claim 8 wherein the at least one user characteristic is based on a user profile (Paragraph [0012] of Grosz discloses creating a profile for individual ones of the plurality of persons, the profile for each person comprising personal characteristics of the person). 

As to Claim 11, Grosz discloses the system of claim 8 wherein the at least one user characteristic further comprises a search query (Paragraph [0123] of Grosz discloses recorded data from any activity searches submitted by candidate users). 

As to Claim 12, Grosz discloses the system of claim 8 wherein the notification is a private message, a message on an electronic message board, or both (Paragraph [0113] of Grosz discloses Notifications may be sent in the form of emails, text messages, postings, voice calls, etc). 

As to Claim 13, Grosz discloses the system of claim 8 wherein receiving the indication to join or reject the activity is based on at least one of a swipe gesture, a tap gesture, sending a private message, posting a message on an electronic message board, or combinations thereof (Paragraph [0429] of Grosz discloses The Web document may contain interactive indicia that allow a user to sign up to participate in the activity through the Web document).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456